Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered January 28, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in allowing brief, limited and nonprejudicial expert testimony concerning the roles of participants in street-level drug operations. This evi*197dence was properly admitted to assist the jury in understanding the fact that the police did not recover drugs from defendant (see People v Brown, 97 NY2d 500, 506-507 [2002]; see also People v Lacey, 245 AD2d 145 [1997], lv denied 91 NY2d 927 [1998]).
The court also properly exercised its discretion in admitting an arrest photograph of another participant in the sale, who was not on trial, as well as testimony concerning the identification of that person by the undercover officer, since this evidence was relevant to issues raised by defendant (see People v Mosley, 282 AD2d 314 [2001], lv denied 96 NY2d 865 [2001]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Buckley, P.J., Andrias, Saxe, Lerner and Marlow, JJ.